            Case 5:19-cv-02160-TR Document 34 Filed 06/29/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ASCUNSION BRITO,                                :
    Plaintiff,                                  :         CIVIL ACTION
                                                :
       v.                                       :
                                                :
ANDREW SAUL,                                    :         No. 19-2160
    Defendant.                                  :
                                                :

                                            ORDER

   AND NOW, on June 29, 2020, considering Plaintiff’s Motion to Alter Judgment (doc. 30),

the Commissioner’s Response (doc. 31), and Plaintiff’s Reply (doc. 32), Plaintiff’s Motion is

now DENIED in full for the reasons explained in the accompanying memorandum opinion.



                                                    BY THE COURT:


                                                    /s/ Timothy R. Rice
                                                    TIMOTHY R. RICE
                                                    U.S. MAGISTRATE JUDGE
